         Case 1:20-cv-08884-PAE Document 19 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,
                                                                        20 Civ. 8884 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 FINDLAY ESTATES, LLC, SHEINDY GRUNHUT,
 COHLER FUEL OIL COMPANY, INC., and JOHN
 DOES 1-50, the names of the last 50 Defendants, being
 fictitious and unknown to Plaintiff, such persons or parties
 being intended to designate parties with liens that are
 subject and subordinate to the lien of the mortgage being
 foreclosed herein and tenants, lessees, or occupants of
 portions of the mortgaged premises described in the
 Complaint,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received plaintiff Federal Home Loan Mortgage Corporation’s motion to

appointment a receiver and managing agent. See Dkts. 6–14. The Court sets the following

briefing schedule for the motion:

           x   Defendants’ opposition to the motion, if any, is due November 13, 2020;

           x   Plaintiff’s reply, if any, is due November 20, 2020.



       SO ORDERED.


                                                                 
                                                                ______________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: October 30, 2020
       New York, New York
